SPENCE, J.
The defendant was convicted of robbery of the first degree. He took an appeal from the judgment of conviction and the transcript was filed in this court on April 7, 1936. The cause was placed upon the calendar for oral argument on May 11, 1936. Appellant had failed to file a brief and there was no appearance made on his behalf at the time set for oral argument. At the suggestion of the attorney-general, appellant was nevertheless granted 15 days within which to file his brief. No brief was filed. On June 8, 1936, counsel for appellant filed an affidavit for the purpose of obtaining an order granting him five days from that date within which to file his brief. No order was made as his time had previously expired. Almost 30 days have elapsed since the filing of said affidavit and no brief has as yet been filed.  From the facts above set forth and from a reading of the affidavit above mentioned, it is reasonable to assume that the appeal has been abandoned. It therefore appears proper to dispose of this appeal on the court’s own motion'.
The appeal is dismissed.
Nourse, P. J., and Sturtevant, J., concurred.